DETAILED ACTION
Claims 1-2, 5 and 8 are amended. Claims 10, 17-18 and 20-21 are cancelled. Claims 9 and 11-12 are withdrawn. Claims 22-25 are added. Claims 1-8, 13-16, 19 and 22-25 are pending.
Claim Objections
Claims 22 and 24 are objected to because of the following deficiencies:
As per claim 22, the limitation “the IC” should be “the touch sensor IC”.
As per claim 24, the limitation “the second base” should be “a second base of the PCB”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 15-16, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Choo (US 20180151641) in view of Holmberg (US 20140176485).
As per claim 1, Choo discloses a display device (Abstract) comprising:
a display panel (Fig. 1, #14-17, 19; [0038]);
a fingerprint sensor package (#23) at least partially overlapping the display panel (Fig. 11; [0080]);
a printed circuit board (PCB) (#26) including a circuit board base (i.e., a circuit board base where PCB #26 connects to first base #24) at least partially overlapping the display panel and including a touch sensor integrated circuit (IC) (#25) mounted on a surface of the circuit board base ([0051]-[0052]); and
a rear cover receiving the display panel, the fingerprint sensor package, and the PCB (Fig. 11; [0079]-[0080]; where a smartphone inherently includes a rear cover receiving the display panel #14-17, 19, the fingerprint sensor package #23, and the PCB #26), the rear cover, together with a window (#11), forming an exterior casing of the display device ([0038]; [0079]-[0080]; where the smartphone inherently includes the rear cover, together with a window #11, forming an exterior casing of the display device), 
wherein the fingerprint sensor package (#23) includes: a first base (Fig. 3, #24) having a plurality of conductive patterns ([0056]; where metal filler #24c disposed along first side #24a is a plurality of conductive patterns), an image sensor (i.e., CCD (charged coupled device) or CIS (CMOS image sensor)) disposed on a first surface (#24a) of the first base (#24; [0044]; [0056]), and a first conductive layer (#24d) disposed on a second surface (#24b) of the first base (#24), at least partially overlapping with the image sensor (i.e., the CCD or CIS), and electrically connected to the plurality of conductive patterns (i.e., #24c disposed along first side #24a) of the first base (#24) via a via electrode ([0056]), and
wherein the first base (#24) includes a first portion (i.e., the first side #24a of the first base #24) providing a space (i.e., a space where the fingerprint sensor module #23 overlaps the first side #24a of the first base #24) for the image sensor (i.e., the CCD or CIS of the fingerprint sensor module #23), and a second portion (i.e., the second side #24b of the first base #24) providing a space (i.e., a space where the fingerprint sensor module #23 overlaps the second side #24b of the first base #24) for an image sensor IC ([0044]), and wherein the first portion (i.e., the first side #24a of the first base #24) does not overlap the circuit board base (i.e., the circuit board base where PCB #26 connects to first base #24), and the second portion (i.e., the second side #24b of the first base #24) overlaps the circuit board base (i.e., the circuit board base where PCB #26 connects to first base #24).
However, Choo does not teach the first conductive layer of the fingerprint sensor package is spaced apart from the rear cover by an air layer,
wherein the first conductive layer and the rear cover form a capacitor;
wherein the first conductive layer is electrically connected to the touch sensor integrated circuit to measure pressure.
Holmberg teaches the first conductive layer (Fig. 2, #55) is spaced apart from the rear cover (#6) by an air layer (#9; [0050]-[0051]);
wherein the first conductive layer (#55) and the rear cover (#6) form a capacitor ([0050]-[0052]);
wherein the first conductive layer (#55) is electrically connected to the touch sensor integrated circuit (i.e., processor) to measure pressure ([0050]-[0052]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the sensor system disclosed by Holmberg to the first conductive layer of the fingerprint sensor of Choo so as to provide a sensor system configured to sense, in particular, a change in the capacitance, i.e., an offset capacitance between the state with and without the touch action (Holmberg: [0052]).
As per claim 4, Choo discloses the display device of claim 1, wherein:
the PCB (#26) further includes a second base having first and second surfaces (Fig. 1 discloses the PCB #26 further includes a second base where drive IC #25 is mounted having first and second surfaces),
the first surface of the second base faces the display panel (Fig. 1 discloses the first surface of the second base faces the display panel #14-17, 19), and
the touch sensor IC (#25) is disposed on the second surface of the second base (Fig. 1 discloses the touch sensor IC #25 is disposed on the second surface of the second base).
As per claim 5, Choo discloses the display device of claim 4, wherein the PCB (#26) does not overlap with either the image sensor or the first conductive layer (Fig. 1 discloses the PCB #26 does not overlap with either the image sensor of the fingerprint sensor module #23 or the first conductive layer #24d), and
wherein the first base (#24) further includes: a connector portion protruding from the first portion and having a connector which electrically connects the first base (#24) to the second base ([0051]-[0052]; where a connector portion is inherently present).
As per claim 6, Choo discloses the display device of claim 4, wherein:
the display panel includes a first plurality of pads ([0042]; [0054]; where the display panel comprising organic thin film #17 inherently includes a first plurality of pads), and
the PCB (#26) includes a second plurality of pads disposed on the first surface of the second base and connected to the first plurality of pads ([0042]; [0054]; where a second plurality of pads is inherently present).
As per claim 15, Choo discloses the display device of claim 1, wherein:
the PCB (#26) further includes a second base having first and second surfaces (Fig. 1 discloses the PCB #26 further includes a second base having first and second surfaces),
the first surface of the second base faces the display panel (Fig. 1 discloses the first surface of the second base faces the display panel #14-17, 19),
the touch sensor IC is disposed on the second surface of the second base (Fig. 1 discloses the touch sensor IC #25 is disposed on the second surface of the second base),
the first base is at least partially bent (Fig. 1 discloses the first base is at least partially bent), and
at least part of the first surface of the first base faces the second surface of the second base (Fig. 1 discloses at least part of the first surface of the first base faces the second surface of the second base).
As per claim 16, Choo discloses the display device of claim 15, further comprising:
a rear sheet (#20) disposed between the display panel (#14-17, 19) and the PCB (#26) and having an opening (#30; [0048]-[0049]),
wherein the image sensor is inserted in the opening (#30) of the rear sheet (#20; [0048]-[0050]).
As per claim 22, Choo discloses the display device of claim 1, wherein (Fig. 1 discloses) the circuit board base, upon which the IC (#25) is mounted, is a planar structure occupying only a single level with one surface thereof facing the window (#11) and another surface thereof facing the rear cover ([0079]-[0080]; where the smartphone inherently includes the rear cover).
As per claim 25, Choo discloses the display device of claim 1, wherein the first base (Fig. 1, #24) is not in contact with the rear cover ([0079]-[0080]; where Fig. 1 discloses the first base #24 is not in contact with the inherently present rear cover of the smartphone).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Choo in view of Holmberg and in view of Iliev (US 20100039121).
As per claim 2, Choo in view of Holmberg discloses the display device of claim 1.
However, the prior art of Choo and Holmberg do not explicitly teach the fingerprint sensor package further includes the image sensor IC disposed on the second surface of the first base and electrically connected to the image sensor.
Iliev teaches the fingerprint sensor package (Fig. 3, #205) further includes the image sensor IC (#20) disposed on the second surface of the first base (#90) and electrically connected to the image sensor (#10; [0017]; [0019]-[0020]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disposed the image sensor IC disclosed by Iliev to the fingerprint sensor package of Choo in view of Holmberg so as to simplify the design of the fingerprint sensor package. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Choo in view of Holmberg and further in view of Iliev in view of Du (US 20180005004).
As per claim 3, Choo in view of Holmberg in view of Iliev discloses the display device of claim 2, further comprising:
wherein the first conductive layer (Choo: #24d) is configured to receive a signal from the touch sensor IC via the plurality of conductive patterns of the first base (Choo: #24; [0052]; [0056]).
However, the prior art of Choo, Holmberg and Iliev do not explicitly teach a processor configured to control operations of the touch sensor IC and the image sensor IC,
wherein the touch sensor IC and the image sensor IC are connected to the processor via different paths.
Du teaches a processor (Fig. 2, i.e., microprocessor) configured to control operations of the touch sensor IC (i.e., touch detection circuit) and the image sensor IC (i.e., fingerprint recognition chip; [0027]-[0028]),
wherein the touch sensor IC (i.e., touch detection circuit) and the image sensor IC (i.e., fingerprint recognition chip) are connected to the processor (i.e., microprocessor) via different paths (Fig. 2 discloses the touch sensor IC, i.e., touch detection circuit and the image sensor IC, i.e., fingerprint recognition chip are connected to the processor, i.e., microprocessor via different paths).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the processor, touch sensor IC and image sensor IC disclosed by Choo in view of Holmberg and Iliev connected according to Du so as to avoid crosstalk from signal coupling.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Choo in view of Holmberg in view of Azad (US 20190260112) in view of Huang (US 20080187191).
As per claim 7, Choo in view of Holmberg discloses the display device of claim 1.
However, the prior art of Choo and Holmberg do not teach the rear cover is a conductive rear cover containing a conductive material, 
wherein the conductive rear cover is electrically connected to the touch sensor IC and is configured to receive a ground signal therefrom, and
wherein the conductive rear cover is spaced apart from the first conductive layer,
wherein the conductive rear cover is spaced apart from the first conductive layer. 
Azad teaches a conductive rear cover (Fig. 1, #12) containing a conductive material and configured to receive the display panel (#14), the fingerprint sensor package, and the PCB ([0026]-[0028]; [0033]; [0044]),
wherein the conductive rear cover (#12) is spaced apart from the first conductive layer ([0033]; where the conductive rear cover #12 is inherently spaced apart from the first conductive layer of conductive structures such as printed circuit boards).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the conductive rear cover disclosed by Azad to the display device of Choo in view of Holmberg so as to provide a conductive housing that includes a peripheral housing structure and a rear housing wall that runs around the periphery of the display device.
However, the prior art of Choo, Holmberg and Azad do not teach the conductive rear cover is electrically connected to the touch sensor IC and is configured to receive a ground signal therefrom.
Huang teaches the conductive rear cover (Fig. 3, #250) is electrically connected to the sensor IC and is configured to receive a ground signal therefrom ([0021]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the ground lead disclosed by Huang to electrically connect the conductive rear cover and the touch sensor IC of Choo in view of Holmberg and Azad so as to protect the touch sensor IC from damage from electrostatic discharge.
As per claim 8, Choo in view of Holmberg in view of Azad in view of Huang discloses the display device of claim 7, wherein the window (Choo: #11) is disposed on the display panel (Choo: #14-17, 19; [0041]), wherein the conductive rear cover (Azad: #12) is fixed to the window (Azad: [0026]-[0028]; [0032]), and the fingerprint sensor package (Choo: #23) is fixed to the window (Choo: [0047]).
Allowable Subject Matter
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a display device comprising a fingerprint sensor package partially overlapping the display panel does not teach or fairly suggest the circuit board base occupies a level between a level of the rear cover and the first conductive layer without being disposed between the rear cover and the first conductive layer, the first base further includes a connector portion having a connector which electrically connects the first base to the second base, wherein one side of the second portion is connected to the first portion, and another side of the second portion is connected to the second portion, and wherein the connector portion does not overlap the first conductive layer.

Claims 13-14 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of a display device comprising a fingerprint sensor package partially overlapping the display panel does not teach or fairly suggest the fingerprint sensor package further includes a shielding electrode layer disposed between the first base and the first conductive layer, and an insulating layer dispose between the shielding electrode layer and the first conductive layer to insulate both the shielding electrode layer and the first conductive layer, and the via electrode penetrates the insulating layer and the fingerprint sensor package comprising an insulating layer disposed between the base and the conductive layer; and an image sensor IC disposed on the second surface of the base, a rear cover accommodating the display panel, the fingerprint sensor, and the PCB, wherein a capacitor for measuring a pressure is formed by the first conductive layer, the rear cover, and an air layer between the first conductive layer and the rear cover, an insulating layer disposed between the base and the conductive layer; and an image sensor IC disposed on the second surface of the base, the conductive layer is disposed directly on the insulating layer, the base is flexible, and the base includes an image sensor supporting portion providing a space configured to receive the image sensor, an image sensor IC supporting portion protruding from the image sensor supporting portion and being configured to receive the image sensor IC, and a connector portion protruding from the image sensor IC supporting portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because of the new grounds of rejection as presented above.
Applicant states on pages 12 and 13 in the Remarks, “However, as can be seen from FIG. 2 of Holmberg…the Office Action has equated element 8 as the rear cover. As can be seen from above, element 8 is not in fact the rear cover of the display device but is rather a bottom surface of the housing 6 for the touch screen unit 5, which is described as being contained within the main body 2 of the portable electronic device 1 in paragraph [0045] thereof. This aspect can be clearly seen from the figure above. The rear cover of Holmberg is not element 8, as maintained by the Office Action, but is rather the bottom portion of element 2”.
The Examiner does not agree and has not applied the prior art of Holmberg in the manner stated by the Applicant.
As applied in the Non-Final and Instant Action, the rear cover is disclosed on Figure 2 of Holmberg shown with the reference character 6 which Holmberg identifies as the housing 6 on paragraph 0046.
Furthermore, Holmberg discloses on paragraph 0046 in reference to Figure 2, “Within the main body 2, a housing 6 is provided which forms a recess of the main body 2. The arrangement of the window 11 with respect to the main body 2 and the housing 6 hinders foreign matter, dust, small particles, liquids, etc. from entering the housing 6 and therefore reduces the risk of damage of touch screen 5. Inside the housing 6, several components of the touch screen 5 are arranged. These components will be explained hereinafter”.
Therefore, the housing 6 disclosed by Holmberg is identified as the rear cover in the Non-Final and Instant Action not the bottom surface 8 as argued by the Applicant.

Applicant states on pages 11 and 12 in the Remarks, “As previously explained, according to the recited arrangement, the display device includes a rear cover 401 and the first conductive layer 350 of the fingerprint sensor package 301 is spaced apart from the rear cover 401 by an air layer AG. This configuration is more than a mere design choice as the air layer AG provides both for impact resistance to the fingerprint sensor package 301 as well as acting as a dielectric for a capacitor defined by the first conductive layer 350 and the rear cover 401, which may be conductive: Because the touch-sensitive capacitor is formed with the rear cover 401 and the air layer AG is proximate thereto, it is the rear cover 401, along with the window of the display 500, that form the external encasement of the display device. Thus, potentially damaging impacts may be imparted to the rear cover 401 rather than some internal component of the display device. By making use of the rear cover 401 as part of the pressure sensing capacitor, the display device may be made thinner or the display device may have an internal space with more room for components, such as larger batteries, that are meaningful to today’s electronic devices. Thus, it is a distinguishing feature of the recited approach that the actual rear cover be used in this way”.
However, it is noted that the features upon which applicant relies (i.e.,  the air layer AG provides both for impact resistance to the fingerprint sensor package 301 as well as acting as a dielectric for a capacitor defined by the first conductive layer 350 and the rear cover 401, making use of the rear cover 401 as part of the pressure sensing capacitor, the display device may be made thinner or the display device may have an internal space with more room for components, such as larger batteries, that are meaningful to today’s electronic devices) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622